DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16) in the reply filed on 09/19/2022 is acknowledged.  The traversal is on the ground(s) that all the outstanding objections and rejections are considered overcome.  This is not found persuasive because the prior art rejection below has not been overcome.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim fails to recite the weight bases for the components. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over DRAPER et al. (U.S. Publication No. 2009/0145330, hereinafter DRAPER) in view of TONG et al. (U.S. publication No. 2018/0163021, hereinafter TONG).
Regarding claims 1-10 and 12-16, DRAPER teaches the method for reducing hydrogen sulfide evolution from asphalt by using an additive to act as a scavenger. Zinc oxide when present in the form of nano-particles is an effective component in preventing or mitigating the evolution of hydrogen sulfide from asphalt (Abstract; [0014-0018]). In one embodiment of the method of the invention, an additive is admixed with an asphalt in order to facilitate the introduction of the additive into the asphalt [0022-0024]. Other nano-particles can be used including zinc carbonate [0027-0028]. Note: zinc oxide and zinc carbonate read on (a) a metal-containing compound. 
However, DRAPER does not teach (b) a sulfide-scavenging agent selected from the group consisting of hexamethylenetetramine and a 1,3,5-triazine derivative of Formula I. 
In the same field of endeavor of reducing sulfide emissions (Abstract), TONG teaches a composition comprising (a) asphalt or an asphalt mix further comprising polyphosphoric acid in the amount at about 1 wt % [0019] and (b) a sulfide scavenging agent selected from the group consisting of hexamethylenetetramine and water-free 1, 3, 5-triazine derivatives of formula I [00009-0011]. Formula I has the following structure:

    PNG
    media_image1.png
    248
    426
    media_image1.png
    Greyscale

In some embodiments, the scavenger is of formula I, and each R1, R2, and R3 is selected from C1-C9 straight or branched alkyl [0012]. In some embodiments, the scavenger is of formula I, and each R1, R2, and R3 are the same [0013]. In formula I, wherein R1 is -CH2CH2OH, R2 is -CH2CH2OH, and R3 is -CH2CH2OH ([0015];claim 6).  
The water-free triazine further comprises a low volatile polar solvent which includes diethylene glycol, 2-butoxyethanol, propylene glycol, monoethanol amine, and mixtures of the same ([0018]; claims 9 and 10). The present disclosure provides for reduced or low release of hydrogen sulfide during the preparation of asphalt, as well as in the final asphalt material [0008].
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the composition of TONG with the zinc oxide/zinc carbonate of DRAPER for the benefit of obtaining reduced or low release of hydrogen sulfide during the preparation of asphalt, as well as in the final asphalt material as taught in TONG. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763